Citation Nr: 0509287	
Decision Date: 03/29/05    Archive Date: 04/07/05

DOCKET NO.  03-17 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan



THE ISSUE

Entitlement to an increased (compensable) evaluation for 
headaches.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel





INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from September 2002 rating decision of 
the Department of Veteran Affairs (VA) Regional Office (RO) 
in Detroit, Michigan, which denied the benefits sought on 
appeal.  The veteran, who had active service from November 
1978 to May 1993, appealed that decision to BVA, and the case 
was referred to the Board for appellate review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.

REMAND

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA), which became 
law in November 2000.  The VCAA provides, among other things, 
that the VA shall make reasonable efforts to notify a 
claimant of the relevant evidence necessary to substantiate a 
claim for benefits under laws administered by the VA.  The 
VCAA also requires the VA to assist a claimant in obtaining 
that evidence.  Such assistance includes providing the 
claimant a medical examination or obtaining a medical opinion 
when such an examination or opinion is necessary to make a 
decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).

In this regard, the Board observes that the record includes a 
December 2002 deferred rating decision in which the RO 
indicated that additional development was necessary in this 
case.  It appears that a letter was to be sent to the veteran 
requesting that he send in a statement from the pharmacy 
where his prescription for Empirin with codeine is filled and 
have them print out a history of medications for the previous 
year.  The veteran was also to be asked to send in an 
employer's statement showing time lost from work for the 
previous year and the reasons, if available; the requested 
statement was also to include the current amount of annual 
and sick leave.  Finally, it appears that the veteran was to 
be asked to send in any other evidence to substantiate his 
claim which could include statements from friends and 
relatives.  Although the May 2003 statement of the case 
indicates that there was no reply to February 26, 2003, 
development, there is no February 2003 development letter of 
record or in fact, any letter requesting the evidence as 
outlined in the December 2002 deferred rating decision.  
Thus, it is not clear that the veteran actually received such 
a development letter.  The Board however, concurs in the 
assessment that additional development is necessary in this 
case.

In view of the absence of the development letter from the 
record, the Board finds that the RO should attempt to obtain 
and associate with the claims file any and all treatment 
records pertaining to the veteran's headaches including the 
health care records that document the treatment with the 
prescribed medication, Empirin with codeine.  Further, the 
veteran should be afforded an opportunity to submit both the 
pharmacy records as well as the employment records as 
outlined above as well as any other evidence he wants the 
Board to consider in adjudicating his claim.  Finally, in 
view of the veteran's statements regarding the symptomatology 
associated with his service-connected headaches made 
subsequent to the September 2002 VA examination, a current 
examination appears to be in order.  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, the case is REMANDED for the 
following actions:

1.  The RO should request that the 
veteran provide the names and addresses 
of any and all health care providers who 
have provided treatment for his headaches 
and particularly the health care provider 
who prescribed the Empirin with codeine 
for the veteran's headaches.  After 
acquiring this information and obtaining 
any necessary authorization, the RO 
should obtain and associate these records 
with the claims file.  

2.  The veteran should be afforded the 
opportunity to submit a statement from 
the pharmacy where his prescription for 
Empirin with codeine is filled including 
a history of medications for the previous 
year; to submit an employer's statement 
showing time lost from work for the 
previous year and the reasons, if 
available; and to submit any other 
evidence to substantiate his claim 
including any relevant lay statements.

3.  Following the completion of the above 
actions, the RO should afford the veteran 
a VA examination to determine the 
severity of his service-connected 
headaches.  All appropriate and indicated 
diagnostic testing should be 
accomplished.  The examiner is requested 
to review all pertinent records 
associated with the claims file, 
including any additional evidence 
obtained pursuant to this remand as 
detailed above.  After examination of the 
veteran and review of the claims folder, 
the examiner should respond to the 
following:  

(a) Are there very frequent completely 
prostrating and prolonged headache 
attacks productive of severe economic 
inadaptability?

(b) Are there characteristic prostrating 
headache attacks occurring on an average 
once a month over the last several 
months?

(c) Are there characteristic prostrating 
headache attacks averaging one in two 
months over the last several months?

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (2004), 
copies of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be 
made available to the examiner for 
review.

When the development requested has been completed, the case 
should be reviewed by the RO on the basis of additional 
evidence.  If the benefit sought is not granted, the veteran 
and his representative should be furnished a Supplemental 
Statement of the Case and be afforded a reasonable 
opportunity to respond before the record is returned to the 
Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and/or argument on the matter or matters 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  No action is required of 
the veteran until he is notified. 



	                  
_________________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




